UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 06-1356




IN RE:   DAVID M. KISSI,




                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                         (8:05-cr-00254-AW)


Submitted: June 22, 2006                      Decided: June 28, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David M. Kissi, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David M. Kissi petitions for a writ of mandamus seeking

an order postponing his criminal trial, directing a change of

venue, and recusing the district court judge. We conclude that

Kissi is not entitled to mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Finally, mandamus may not be used as a substitute for appeal.           In

re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

          The relief sought by Kissi is not available by way of

mandamus. Accordingly, although we grant Kissi’s motion to proceed

in forma pauperis, we deny the petition for writ of mandamus.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            PETITION DENIED




                                   - 2 -